     Case 2:19-cv-03863-PA-SK Document 29-2 Filed 04/27/20 Page 1 of 7 Page ID #:985



 1 Robert S. Freund (SBN 287566)
 2 ROBERT FREUND LAW
   10866 Wilshire Boulevard, Suite 400
 3 Los Angeles, CA 90024
 4 Telephone: (323) 553-3407
   Email: robert@robertfreundlaw.com
 5
 6 Attorneys for Defendant,
   TSC Acquisition Corporation
 7
 8
 9                               UNITED STATES DISTRICT COURT
10            CENTRAL DISTRICT OF CALIFORNIA—WESTERN DIVISION
11
12      TRAVELERS PROPERTY                  CASE NO. 2:19-cv-03863 PA-SK
        CASUALTY COMPANY OF
13                                          DEFENDANT TSC ACQUISITION
        AMERICA,
14                                          CORPORATION’S EVIDENTIARTY
                    Plaintiff,              OBJECTIONS TO PLAINTIFF’S
15                                          SEPARATE STATEMENT IN
        v.                                  SUPPORT OF MOTION FOR
16
                                            SUMMARY JUDGMENT OR, IN THE
17      TSC ACQUISITION CORP.,
                                            ALTERNATIVE, PARTIAL
18                  Defendant.              SUMMARY JUDGMENT
19                                          [Concurrently filed with Opposition;
20                                          Separate Statement of Genuine Issues;
                                            Declarations of Nathan Johnson, David
21                                          Wilder, and Robert S. Freund]
22                                          DATE:       May 18, 2020
23                                          TIME:       1:30 p.m.
                                            CTRM:       9A
24
25                                          Judge:      Hon. Percy Anderson
26
27                                          Action Filed:     May 3, 2019
                                            Trial Date:       July 21, 2020
28

         DEFENDANT’S EVIDENTIARY OBJECTIONS TO PLAINTIFF’S SEPARATE
           STATEMENT OF UNCONTROVERTED FACTS IN SUPPORT OF MSJ
     Case 2:19-cv-03863-PA-SK Document 29-2 Filed 04/27/20 Page 2 of 7 Page ID #:986



 1          Pursuant to this Court’s Scheduling Order (Dkt. 20), Defendant TSC Acquisition
 2 Corporation (“TSC”) hereby submits the following evidentiary objections to Plaintiff
 3 Travelers Property Casualty Company of America’s (“Plaintiff”) Statement of
 4 Uncontroverted Facts and Conclusions of Law in Support of Motion for Summary
 5 Judgment or in the Alternative Partial Summary Judgment.
 6                              EVIDENTIARY OBJECTIONS
 7          Separate Statement Paragraph 3. Objection to the supporting Gauntlett Decl.,
 8 paragraphs 3 and 4 on the grounds that the witness’s statement that plaintiff “provided
 9 insurance to TSC under the terms and conditions” of the Policies is argumentative, and
10 the witness is not qualified to provide a legal opinion. Objection to the supporting
11 Guantlett Decl., paragraph 6 on the grounds that the witness’s statement that “[t]he
12 Policies are valid, binding, enforceable contracts between Travelers and TSC” is
13 argumentative, and the witness is not qualified to provide a legal opinion. Fed. R. Evid.
14 702. Plaintiff did not “provide insurance to TSC under the terms,” because it
15 misclassified employees during the 2014 and 2015 Policy Audit and applied an incorrect
16 experience modifier to more than triple the 2015 Policy premium in bad faith, breaching
17 the Policies.
18
19          Separate Statement Paragraph 5. Objection to the supporting Gauntlett Decl., ¶ 8
20 and Soufi Decl., ¶ 7 on the grounds that they lack foundation and the witnesses lack
21 personal knowledge of the subject matter. Fed. R. Evid. 602, 701.
22
23          Separate Statement Paragraph 6. Objection to the supporting Kalinowsky Decl.,
24 paragraph 4 on the grounds that “TSC’s office” is vague and ambiguous so that its
25 probative value is substantially outweighed by the danger of unfair prejudice, confusion
26 of the issue, and misleading the court. TSC does not have an office in Dallas, Texas.
27 Objection to the supporting Kalinowsky Decl., Exhibit D on the ground that it lacks
28 foundation and authentication. The witness states that he conducted “part of” the audit
                                              1
         DEFENDANT’S EVIDENTIARY OBJECTIONS TO PLAINTIFF’S SEPARATE
           STATEMENT OF UNCONTROVERTED FACTS IN SUPPORT OF MSJ
     Case 2:19-cv-03863-PA-SK Document 29-2 Filed 04/27/20 Page 3 of 7 Page ID #:987



 1 and does not state that he generated the document that is Exhibit D, and the document is
 2 inadmissible hearsay and no exception is applicable. Fed. R. Evid. 403, 602, 802, 901;
 3 see Orr v. Bank of Am., NT & SA, 285 F.3d 764, 777 (9th Cir. 2002) (document lacked
 4 foundation where party “failed to submit an affidavit from [witness] stating that he wrote
 5 the memo”).
 6
 7          Separate Statement Paragraph 7. Objection to the supporting Kalinowski
 8 declaration at paragraphs 4-5 on the grounds that “relevant financial documents” is vague
 9 and ambiguous so that its probative value is substantially outweighed by the danger of
10 unfair prejudice, confusion of the issue, and misleading the court. The witness received
11 incomplete information and was not provided with documents and information regarding
12 office layoffs by Sage in Texas, skewing the audits. Objection to the supporting
13 Kalinowski Decl., Exhibit E on the ground that it lacks foundation and authentication.
14 The witness does not state that he generated the “Excel Workbooks” that are Exhibit E,
15 and the document is inadmissible hearsay and no exception is applicable. Fed. R. Evid.
16 403, 602, 802, 901; see Orr v. Bank of Am., NT & SA, 285 F.3d 764, 777 (9th Cir. 2002)
17 (document lacked foundation where party “failed to submit an affidavit from [witness]
18 stating that he wrote the memo”).
19
20          Separate Statement Paragraph 8. Objection to the supporting Kalinowsky Decl.,
21 Exhibit D on the ground that it lacks foundation and authentication. The witness states
22 that he conducted “part of” the audit and does not state that he generated the document
23 that is Exhibit D, and the document is inadmissible hearsay and no exception is
24 applicable. Objection to the supporting Kalinowski Decl., Exhibit E on the ground that it
25 lacks foundation and authentication. The witness does not state that he generated the
26 “Excel Workbooks” that are Exhibit E, and the document is inadmissible hearsay and no
27 exception is applicable. Fed. R. Evid. 802, 901; see Orr v. Bank of Am., NT & SA, 285
28
                                                2
         DEFENDANT’S EVIDENTIARY OBJECTIONS TO PLAINTIFF’S SEPARATE
           STATEMENT OF UNCONTROVERTED FACTS IN SUPPORT OF MSJ
     Case 2:19-cv-03863-PA-SK Document 29-2 Filed 04/27/20 Page 4 of 7 Page ID #:988



 1 F.3d 764, 777 (9th Cir. 2002) (document lacked foundation where party “failed to submit
 2 an affidavit from [witness] stating that he wrote the memo”).
 3
 4      Separate Statement Paragraph 9. Objection to the supporting Kalinowski Decl.,
 5 paragraph 7 on the grounds that it lacks foundation and the witness lacks personal
 6 knowledge of the subject matter. Objection to the supporting Kalinowski Decl., Exhibit
 7 G on the grounds that it lacks foundation and authentication. The witness was not a
 8 recipient of the document, and the e-mails from Plaintiff’s “Resolution Specialist” to
 9 Nathaniel Law are inadmissible hearsay and no exception is applicable. Fed. R. Evid.
10 602, 802, 901; see Orr v. Bank of Am., NT & SA, 285 F.3d 764, 778 (9th Cir. 2002)
11 (excluding document that was not authenticated where witness “lack[ed] personal
12 knowledge of the letter”).
13
14          Separate Statement Paragraph 10. Objection to the supporting Kalinowski Decl.,
15 paragraph 8 on the grounds that the phrase “adjusting the calculation in TSC’s favor” is
16 vague and ambiguous so that its probative value is substantially outweighed by the
17 danger of unfair prejudice, confusion of the issue, and misleading the court. Fed. R.
18 Evid. 403. Plaintiff did not adjust the premium calculation in TSC’s favor; rather,
19 Plaintiff continued to assess TSC invalid and erroneous premium adjustments.
20
21          Separate Statement Paragraph 14. Objection to the supporting Gauntlett Decl.,
22 paragraph 11 on the grounds that the statement is argumentative, and the witness is not
23 qualified to provide a legal opinion.
24
25          Separate Statement Paragraph 15. Objection to the supporting Kalinowski Decl.,
26 paragraph 9 and the supporting Gauntlett Decl., paragraph 14 on the grounds that
27 whether the witnesses are “aware” of whether TSC disputed the policy adjustments is
28 irrelevant. Fed. R. Evid. 401, 402.
                                                3
         DEFENDANT’S EVIDENTIARY OBJECTIONS TO PLAINTIFF’S SEPARATE
           STATEMENT OF UNCONTROVERTED FACTS IN SUPPORT OF MSJ
     Case 2:19-cv-03863-PA-SK Document 29-2 Filed 04/27/20 Page 5 of 7 Page ID #:989



 1          Separate Statement Paragraph 16. Objection to the supporting Soufi Decl., Exhibit
 2 I on the ground that it lacks foundation and authentication. Ms. Soufi states that she
 3 conducted “part of” the audit and does not state that she generated the document that is
 4 Exhibit I, and the document is inadmissible hearsay and no exception is applicable. Fed.
 5 R. Evid. 602, 802, 901; see Orr v. Bank of Am., NT & SA, 285 F.3d 764, 777 (9th Cir.
 6 2002) (document lacked foundation where party “failed to submit an affidavit from
 7 [witness] stating that he wrote the memo”).
 8
 9          Separate Statement Paragraph 17. Objection to the supporting Soufi Decl., Exhibit
10 J on the ground that it lacks foundation and authentication. Ms. Soufi does not state that
11 she generated the “Excel Workbooks” that are Exhibit J, and the document is
12 inadmissible hearsay and no exception is applicable. Fed. R. Evid. 602, 802, 901; see
13 Orr v. Bank of Am., NT & SA, 285 F.3d 764, 777 (9th Cir. 2002) (document lacked
14 foundation where party “failed to submit an affidavit from [witness] stating that he wrote
15 the memo”).
16
17          Separate Statement Paragraph 18. Objection to the supporting Soufi Decl., Exhibit
18 J on the ground that it lacks foundation and authentication. Ms. Soufi does not state that
19 she generated the “Excel Workbooks” that are Exhibit J, and the document is
20 inadmissible hearsay and no exception is applicable. Fed. R. Evid. 602, 802, 901; see
21 Orr v. Bank of Am., NT & SA, 285 F.3d 764, 777 (9th Cir. 2002) (document lacked
22 foundation where party “failed to submit an affidavit from [witness] stating that he wrote
23 the memo”).
24
25          Separate Statement Paragraph 19. Objection to the supporting Soufi Decl.,
26 paragraph 6 on the grounds that it lacks foundation and mischaracterizes the evidence
27 regarding the adjusted premiums to the extent that the witness claims that the 2015 Policy
28 premium increase “was almost entirely the result of the substantially greater risk in
                                              4
         DEFENDANT’S EVIDENTIARY OBJECTIONS TO PLAINTIFF’S SEPARATE
           STATEMENT OF UNCONTROVERTED FACTS IN SUPPORT OF MSJ
     Case 2:19-cv-03863-PA-SK Document 29-2 Filed 04/27/20 Page 6 of 7 Page ID #:990



 1 insuring TSC in 2015,” such that the statement’s probative value is substantially
 2 outweighed by the danger of unfair prejudice, confusion of the issue, and misleading the
 3 court. Fed. R. Evid. 401, 402, 403.
 4
 5          Separate Statement Paragraph 20. Objection to the supporting Soufi Decl.,
 6 paragraph 6 on the grounds that it lacks foundation and mischaracterizes the evidence
 7 regarding the adjusted premiums to the extent that the witness claims that the 2015 Policy
 8 premium increase “was almost entirely the result of the substantially greater risk in
 9 insuring TSC in 2015,” such that the statement’s probative value is substantially
10 outweighed by the danger of unfair prejudice, confusion of the issue, and misleading the
11 court. Fed. R. Evid. 401, 402, 403.
12
13          Separate Statement Paragraph 21. Objection to the supporting Gauntlett Decl.,
14 paragraph 12 on the grounds that the statement is argumentative, and the witness is not
15 qualified to provide a legal opinion. Fed. R. Evid. 702.
16
17          Separate Statement Paragraph 22. Objection to the supporting Soufi Decl.,
18 paragraph 9 and the supporting Gauntlett Decl., paragraph 14 on the grounds that
19 whether the witnesses are “aware” of whether TSC disputed the policy adjustments is
20 irrelevant. Fed. R. Evid. 401, 402.
21
22          Separate Statement Paragraph 23. Objection to the supporting Gauntlett Decl.,
23 paragraph 15 on the grounds that the statement is argumentative, and the witness is not
24 qualified to provide a legal opinion. Objection to the supporting Gauntlett Decl., Ex. C
25 on the grounds that the document lacks foundation and authentication. The witness was
26 not a recipient of the document, and the October 9, 2018 e-mail from Plaintiff’s
27 “Regional Controller” is inadmissible hearsay and no exception is applicable. Fed. R.
28 Evid. 702, 802, 901; see Orr v. Bank of Am., NT & SA, 285 F.3d 764, 778 (9th Cir. 2002)
                                               5
         DEFENDANT’S EVIDENTIARY OBJECTIONS TO PLAINTIFF’S SEPARATE
           STATEMENT OF UNCONTROVERTED FACTS IN SUPPORT OF MSJ
     Case 2:19-cv-03863-PA-SK Document 29-2 Filed 04/27/20 Page 7 of 7 Page ID #:991



 1 (excluding document that was not authenticated where witness “lack[ed] personal
 2 knowledge of the letter”).
 3
 4          Separate Statement Paragraph 24. Objection to the supporting Agness Decl.,
 5 paragraph 4 on the grounds that it is irrelevant to any issue raised in Plaintiff’s motion.
 6 Fed. R. Evid. 401, 402.
 7
 8 DATED: April 27, 2020                    ROBERT FREUND LAW
 9
10                                   By     /s/ Robert S. Freund
                                            Robert S. Freund
11                                          Attorneys for Defendant
12                                          TSC ACQUISITION CORPORATION

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  6
         DEFENDANT’S EVIDENTIARY OBJECTIONS TO PLAINTIFF’S SEPARATE
           STATEMENT OF UNCONTROVERTED FACTS IN SUPPORT OF MSJ
